Case: 16-16146   Date Filed: 09/07/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16146
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 6:05-cr-00018-JRH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                    versus

JIMMY ANFIELD,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (September 7, 2017)



Before MARCUS, FAY, and EDMONDSON, Circuit Judges.
               Case: 16-16146     Date Filed: 09/07/2017    Page: 2 of 3


PER CURIAM:



      Jimmy Anfield appeals the denial of his motion for reconsideration of his

motion to reduce sentence, pursuant to 18 U.S.C. § 3582(c)(2).

      As an initial matter, the government argues that we should dismiss the

appeal because the motion for reconsideration was untimely and, therefore, the

appeal of its denial was also untimely. Although Anfield’s appeal is untimely for

the denial of his initial § 3582(c)(2) motion, we do not dismiss his appeal on his

motion for reconsideration; he filed his notice of appeal within 14 days of the

district court denying it.

      About the substance of the appeal, Anfield argues that the district court

abused its discretion because it based the denial on erroneous facts – to be specific,

that he had already received a sentence reduction to 137 months’ imprisonment

and that he was still serving a sentence for his conviction under 18 U.S.C. §

922(g)(1). His argument is incorrect. Assuming arguendo that the district court

had jurisdiction to hear his untimely motion (i) the district court did not find that

the total sentence had already been reduced; and (ii) the district court correctly

concluded that his guideline range was controlled by the offense level for his §

922(g)(1) conviction.




                                           2
              Case: 16-16146     Date Filed: 09/07/2017   Page: 3 of 3


      To explain in more detail, we conclude that the district court did not abuse

its discretion when it denied the motion to reconsider. First, contrary to Anfield’s

argument on appeal, the district court found that his guideline range had been

reduced to 110 to 137 months, not that his total sentence had been reduced to 137

months. Second, Amendment 782 did not change Anfield’s guideline range.

Although he may have completed the 120-month custodial term originally imposed

for the firearm offense, the district court was required to apply the amendment as if

it had applied on the day he was sentenced and leave all other guideline application

decisions unaffected.

      So, we affirm the denial of Anfield’s motion to reconsider the denial of his

§ 3582(c)(2) motion.

      AFFIRMED.




                                          3